Case 0:18-cv-62402-BB Document 1 Entered on FLSD Docket 10/09/2018 Page 1 of 12



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


 DANIEL MITTELMARK,
 individually and on behalf of all
 others similarly situated,                                        CLASS ACTION

           Plaintiff,                                              JURY TRIAL DEMANDED

 v.

 SYNERGY MARKETING ASSOCIATES INC.
 d/b/a NATIONAL PLAN ADVISORS,

       Defendant.
 __________________________________/

                                     CLASS ACTION COMPLAINT

           Plaintiff Daniel Mittelmark brings this class action against Defendant Synergy Marketing

 Associates Inc. d/b/a National Plan Advisors, and alleges as follows upon personal knowledge as

 to himself and his own acts and experiences, and, as to all other matters, upon information and

 belief, including investigation conducted by his attorneys.

                                      NATURE OF THE ACTION

           1.      This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

 § 227 et seq., (“TCPA”), arising from Defendant’s knowing and willful violations of the TCPA.

           2.      Defendant claims to assist independent insurance professionals across the nation find

 the right product for their clients’ needs, as well as assist insurance carriers increase their distribution

 channels.1

           3.      Defendant serves over 20,000 members, 2000 contracted agents, and 300 carriers in




 1
     http://synergynmo.com/; (last visited October 9, 2018).

                                                      1
Case 0:18-cv-62402-BB Document 1 Entered on FLSD Docket 10/09/2018 Page 2 of 12



 over 40 states.2

           4.       To promote its business, Defendant engages in unsolicited telemarketing with no regard

 for consumers’ privacy rights.

           5.       Defendant’s telemarketing consists of unsolicited prerecorded messages to

 consumers’ cellular telephones.

           6.       Defendant caused thousands of unsolicited prerecorded messages to be sent to the

 cellular telephones of Plaintiff and Class Members, causing them injuries, including invasion of their

 privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

           7.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct.

 Plaintiff also seeks statutory damages on behalf of herself and Class Members, as defined below, and

 any other available legal or equitable remedies resulting from the illegal actions of Defendants.

                                       JURISDICTION AND VENUE

           8.       Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

 statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

 which will result in at least one Class member belonging to a different state than Defendant. Plaintiff

 seeks up to $1,500.00 in damages for each call in violation of the TCPA, which, when aggregated among

 a proposed class numbering in the tens of thousands, or more, exceeds the $5,000,000.00 threshold for

 federal court jurisdiction under the Class Action Fairness Act (“CAFA”).

           9.       Venue is proper in the United States District Court for the Southern District of Florida

 pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant is deemed to reside in any judicial district

 in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

 its services within this district thereby establishing sufficient contacts to subject it to personal



 2
     Id.

                                                        2
Case 0:18-cv-62402-BB Document 1 Entered on FLSD Docket 10/09/2018 Page 3 of 12



 jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within this district and, on

 information and belief, Defendant has sent the same prerecorded message complained of by Plaintiff to

 other individuals within this judicial district, such that some of Defendant’s acts have occurred within

 this district, subjecting Defendant to jurisdiction here.

                                                 PARTIES

         10.     Plaintiff is a natural person who, at all times relevant to this action, was a resident of

 Broward County, Florida.

         11.     Defendant is a Florida corporation with its principal address at 3403 Powerline Road,

 Suite 805, Oakland Park, FL 33309. Defendant directs, markets, and provides business activities

 throughout the State of Florida.

                                                THE TCPA

         12.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

 an automatic telephone dialing system or an artificial or prerecorded message; (3) without the recipient’s

 prior express consent. 47 U.S.C. § 227(b)(1)(A).

         13.     The TCPA exists to prevent communications like the ones described within this

 Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

         14.     In an action under the TCPA, a plaintiff must show only that the defendant “called a

 number assigned to a cellular telephone service using an automatic dialing system or prerecorded

 voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

 F.3d 1265 (11th Cir. 2014).

         15.     The Federal Communications Commission (“FCC”) is empowered to issue rules and

 regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

 are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater



                                                      3
Case 0:18-cv-62402-BB Document 1 Entered on FLSD Docket 10/09/2018 Page 4 of 12



 nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

 inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

 they pay in advance or after the minutes are used.

         16.     In 2012, the FCC issued an order further restricting automated telemarketing calls,

 requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of Rules

 & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb.

 15, 2012) (emphasis supplied).

         17.     To obtain express written consent for telemarketing calls, a defendant must establish

 that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

 disclosure’ of the consequences of providing the requested consent….and [the plaintiff] having received

 this information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

 designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

         18.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

 initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

 investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

 communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

 communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

         19.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

 good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

 Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

         20.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

 transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at



                                                      4
Case 0:18-cv-62402-BB Document 1 Entered on FLSD Docket 10/09/2018 Page 5 of 12



 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R. § 64.1200(f)(12)); In re Rules and Regulations

 Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

 WL 21517853, at *49).

           21.   The FCC has explained that calls motivated in part by the intent to sell property, goods,

 or services are considered telemarketing under the TCPA.            See In re Rules and Regulations

 Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

 This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

 services during the call or in the future. Id.

           22.   In other words, offers “that are part of an overall marketing campaign to sell

 property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

 Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

 (2003).

           23.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

 obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

 the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

 “for non-telemarketing and non-advertising calls”).

           24.   Further, the FCC has issued rulings and clarified that consumers are entitled to the same

 consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

 Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“The FCC has determined that a text

 message falls within the meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).

           25.   Further, the FCC has issued rulings and clarified that consumers are entitled to the same

 consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

 Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has determined that a text message



                                                    5
Case 0:18-cv-62402-BB Document 1 Entered on FLSD Docket 10/09/2018 Page 6 of 12



 falls within the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res.,

 Inc., 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing that it

 obtained Plaintiff's prior express consent before sending him the text message). (emphasis added).

         26.      With respect to standing, as recently held by the United States Court of Appeals for the

 Ninth Circuit:

                  Unsolicited telemarketing phone calls or text messages, by their nature,
                  invade the privacy and disturb the solitude of their recipients. A plaintiff
                  alleging a violation under the TCPA “need not allege any additional
                  harm beyond the one Congress has identified.”

 Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037 (9th Cir. 2017) (quoting Spokeo, Inc. v.

 Robins, 136 S. Ct. 1540 (2016)).

         27.      Similarly, the United States Court of Appeals for the Second Circuit recently held that

 the receipt of a telemarketing or unsolicited call “demonstrates more than a bare violation and satisfies

 the concrete-injury requirement for standing.” Leyse v. Lifetime Entm't Servs., LLC, Nos. 16-1133-

 cv, 16-1425-cv, 2017 U.S. App. LEXIS 2607 (2d Cir. Feb. 15, 2017) (citing In re Methyl Tertiary

 Butyl Ether (MTBE) Prods. Liab. Litig., 725 F.3d 65, 105 (2d Cir. 2013) ("The injury-in-fact necessary

 for standing need not be large; an identifiable trifle will suffice."); Golan v. Veritas Entm't, LLC, 788

 F.3d 814, 819-21 (8th Cir. 2015) (holding that receipt of two brief unsolicited robocalls as voicemail

 messages was sufficient to establish standing under TCPA); Palm Beach Golf Ctr.-Boca, Inc. v. John

 G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1252 (11th Cir. 2015) (holding that injury under similar TCPA

 provision may be shown by one-minute occupation of fax machine)).

                                                   FACTS

         28.      On or about September 27, 2018, Defendant called Plaintiff’s cellular telephone number

 ending in 8043 (“8043 Number”).

         29.      Plaintiff did not answer the phone, and so Defendant left Plaintiff a prerecorded message


                                                       6
Case 0:18-cv-62402-BB Document 1 Entered on FLSD Docket 10/09/2018 Page 7 of 12



 in his voicemail.

         30.      Plaintiff subsequently had to stop what he was doing at work to listen to the message.

         31.      The prerecorded message stated:

                  This is Jennifer, I’m calling licensed health agents for an immediate
                  opportunity in our Fort Lauderdale call center, we have full time and
                  part time positions available including nights and weekends. Do you
                  want the best of both worlds? Earn up to $20 per hour plus bonusses
                  and make full commission on personal production. Call me back at 954-
                  621-3436 to schedule an immediate interview.

         32.      At no point in time did Plaintiff provide Defendant with his express consent to be

 contacted using a prerecorded message.

         33.      Defendant uses prerecorded messages to recruit people to become agents and/or

 employees and/or affiliates of Defendant.

         34.      Defendant recruits new agents and/or employees and/or affiliates to grow and promote

 its business, goods and services.

         35.      Plaintiff received the subject prerecorded message within this judicial district and,

 therefore, Defendant’s violation of the TCPA occurred within this district.

         36.      Upon information and belief, Defendant caused similar prerecorded messages to be sent

 to individuals residing within this judicial district.

         37.      Plaintiff is the subscriber and sole user of the 8043 Number and is financially

 responsible for phone service to the 8043 Number.

         38.      Defendant’s unsolicited call caused Plaintiff actual harm, including invasion of his

 privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s call also

 inconvenienced Plaintiff and caused disruption to his daily life. When Defendant received the

 prerecorded message, he was at work and had to stop what he was doing to listen to it.




                                                          7
Case 0:18-cv-62402-BB Document 1 Entered on FLSD Docket 10/09/2018 Page 8 of 12



                                        CLASS ALLEGATIONS

               PROPOSED CLASS

         39.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

 himself and all others similarly situated.

         40.      Plaintiff brings this case on behalf of the below defined Class:

                  All persons within the United States who, within the four years
                  prior to the filing of this Complaint, were sent a prerecorded
                  message call, from Defendant or anyone on Defendant’s behalf, to
                  said person’s cellular telephone number, soliciting a position with
                  Defendant.

         41.      Defendant and its employees or agents are excluded from the Class. Plaintiff does not

 know the number of members in the Class but believes the Class members number in the several

 thousands, if not more.

            NUMEROSITY

         42.      Upon information and belief, Defendant has placed prerecorded calls to cellular

 telephone numbers belonging to thousands of consumers throughout the United States without their

 prior express consent. The members of the Class, therefore, are believed to be so numerous that joinder

 of all members is impracticable.

         43.      The exact number and identities of the Class members are unknown at this time and can

 be ascertained only through discovery. Identification of the Class members is a matter capable of

 ministerial determination from Defendants’ call records.

               COMMON QUESTIONS OF LAW AND FACT

         44.      There are numerous questions of law and fact common to the Class which predominate

 over any questions affecting only individual members of the Class. Among the questions of law and

 fact common to the Class are:


                                                      8
Case 0:18-cv-62402-BB Document 1 Entered on FLSD Docket 10/09/2018 Page 9 of 12



                      (1) Whether Defendant made non-emergency calls to Plaintiff and Class members’

                          cellular telephones using prerecorded messages;

                      (2) Whether Defendant can meet their burden of showing that they obtained prior

                          express consent to make such calls;

                      (3) Whether Defendant’s conduct was knowing and willful;

                      (4) Whether Defendant is liable for damages, and the amount of such damages; and

                      (5) Whether Defendant should be enjoined from such conduct in the future.

         45.     The common questions in this case are capable of having common answers. If Plaintiff’s

 claim that Defendants routinely transmits prerecorded messages to telephone numbers assigned to

 cellular telephone services is accurate, Plaintiff and the Class members will have identical claims

 capable of being efficiently adjudicated and administered in this case.

               TYPICALITY

         46.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

 on the same factual and legal theories.

               PROTECTING THE INTERESTS OF THE CLASS MEMBERS

         47.     Plaintiff is a representative who will fully and adequately assert and protect the interests

 of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

 and will fairly and adequately protect the interests of the Class.

               PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

         48.     A class action is superior to all other available methods for the fair and efficient

 adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

 economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

 Class are in the millions of dollars, the individual damages incurred by each member of the Class



                                                      9
Case 0:18-cv-62402-BB Document 1 Entered on FLSD Docket 10/09/2018 Page 10 of 12



  resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

  lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

  and, even if every member of the Class could afford individual litigation, the court system would be

  unduly burdened by individual litigation of such cases.

           49.      The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

  one court might enjoin Defendant from performing the challenged acts, whereas another may not.

  Additionally, individual actions may be dispositive of the interests of the Class, although certain class

  members are not parties to such actions.

                                                 COUNT I
                                Violations of the TCPA, 47 U.S.C. § 227(b)
                                  (On Behalf of Plaintiff and the Class)

           50.      Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth herein.

           51.      It is a violation of the TCPA to make “any call (other than a call made for emergency purposes

  or made with the prior express consent of the called party) using any automatic telephone dialing system or an

  artificial or prerecorded voice … to any telephone number assigned to a … cellular telephone service ….” 47

  U.S.C. § 227(b)(1)(A)(iii)

           52.      Defendant – or third parties directed by Defendant – transmitted calls using an artificial or

  prerecorded voice to the cellular telephone numbers of Plaintiff and members of the Class

           53.      These calls were made without regard to whether or not Defendant had first obtained

  express consent from the called party to make such calls. In fact, Defendant did not have prior express

  consent to call the cell phones of Plaintiff and the other members of the putative Class when its calls

  were made.




                                                         10
Case 0:18-cv-62402-BB Document 1 Entered on FLSD Docket 10/09/2018 Page 11 of 12



           54.    Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using a pre-recorded

  message to make non-emergency telephone calls to the cell phones of Plaintiff and the other

  members of the putative Class without their prior express consent.

           55.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls.

           WHEREFORE, Plaintiff Daniel Mittelmark, on behalf of himself and the other members

  of the Class, prays for the following relief:

           a.     A declaration that Defendant’s practices described herein violate the Telephone

  Consumer Protection Act, 47 U.S.C. § 227;

           b.     A declaration that Defendant’s violations of the Telephone Consumer Protection

  Act, 47 U.S.C. § 227, were willful and knowing;

           c.     An injunction prohibiting Defendant from using pre-recorded messages to call

  telephone numbers assigned to cellular telephones without the prior express consent of the called

  party;

           d.     An award of actual, statutory damages, and/or trebled statutory damages; and

           e.     Such further and other relief the Court deems reasonable and just.

                                           JURY DEMAND

            Plaintiff and Class Members hereby demand a trial by jury.




                                                   11
Case 0:18-cv-62402-BB Document 1 Entered on FLSD Docket 10/09/2018 Page 12 of 12



                               DOCUMENT PRESERVATION DEMAND

            Plaintiff demands that Defendant take affirmative steps to preserve all records, lists, electronic

  databases or other itemization of telephone numbers associated with Defendant and the calls as alleged

  herein.



  Date: October 9, 2018.

                                                                     Respectfully submitted,


                                                                     HIRALDO P.A.

                                                                     /s/ Manuel S. Hiraldo____________
                                                                     Manuel S. Hiraldo
                                                                     Florida Bar No. 030380
                                                                     401 E. Las Olas Boulevard
                                                                     Suite 1400
                                                                     Ft. Lauderdale, Florida 33301
                                                                     Email: mhiraldo@hiraldolaw.com
                                                                     Telephone: 954.400.4713
                                                                     Counsel for Plaintiff




                                                       12
